UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-33448 JMP Group Inc. (Exact name of registrant as specified in its charter) Delaware 20-1450327 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, Suite 1100, San Francisco, California 94111 (Address of principal executive offices) Registrant’s telephone number:(415)835-8900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer x Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the Registrant’s common stock, par value $0.001 per share, outstanding as of July 31, 2012 was 22,741,519. Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements - JMP Group Inc. 4 Consolidated Statements of Financial Condition - June 30, 2012 and December 31, 2011 (Unaudited) 4 Consolidated Statements of Operations - For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 6 Consolidated Statements of Comprehensive Income - For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 7 Consolidated Statement of Changes in Equity - For the Six Months Ended June 30, 2012 (Unaudited) 7 Consolidated Statements of Cash Flows - For the Six Months Ended June 30, 2012 and 2011 (Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 53 PART II. OTHER INFORMATION 53 Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. Mine Safety Disclosures 54 Item 5. Other Information 54 Item 6. Exhibits 54 SIGNATURES 55 EXHIBIT INDEX 56 - 2 - Table of Contents AVAILABLE INFORMATION JMP Group Inc. is required to file current, annual and quarterly reports, proxy statements and other information required by the Securities Exchange Act of 1934, as amended (the "Exchange Act"), with the Securities and Exchange Commission (the "SEC"). You may read and copy any document JMP Group Inc. files with the SEC at the SEC’s Public Reference Room located at treet, N.E., Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an internet website at http://www.sec.gov, from which interested persons can electronically access JMP Group Inc.’s SEC filings. JMP Group Inc. provides its annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements, Forms3, 4 and 5 filed by or on behalfof directors, executive officers and certain large stockholders, and any amendments to those documents filed or furnishedpursuant to the Exchange Act free of charge on the Investor Relations section of its website located at http://www.jmpg.com. These filings will become available as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. JMP Group Inc. also makes available, in the Investor Relations section of its website and will provide print copies to stockholders upon request, (i)its corporate governance guidelines, (ii)its code of business conduct and ethics, and (iii)the charters of the audit, compensation, and corporate governance and nominating committees of its board of directors. These documents, as well as the information on the website of JMP Group Inc., are not intended to be part of this quarterly report. - 3 - Table of Contents PART I. FINANCIAL INFORMATION ITEM1. Financial Statements JMP Group Inc. Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except per share data) June 30, 2012 December 31, 2011 Assets Cash and cash equivalents $ $ Restricted cash and deposits (includes cash on deposit with clearing broker of $150 and $255 at June 30, 2012 and December 31, 2011, respectively) Receivable from clearing broker Investment banking fees receivable, net of allowance for doubtful accounts of zero at June 30, 2012 and December 31, 2011 Marketable securities owned, at fair value Incentive fee receivable Other investments (of which $76,749 and $51,517 are recorded at fair value at June 30, 2012 and December 31, 2011, respectively) Loans held for sale Small business loans, net of allowance for loan losses Loans collateralizing asset-backed securities issued, net of allowance for loan losses Interest receivable Fixed assets, net Deferred tax assets Other assets Total assets $ $ Liabilities and Equity Liabilities: Marketable securities sold, but not yet purchased, at fair value $ $ Accrued compensation Asset-backed securities issued Interest payable Note payable Deferred tax liability Other liabilities Total liabilities Redeemable Non-controlling Interest 50 Commitments and Contingencies JMP Group Inc. Stockholders' Equity Common stock, $0.001 par value, 100,000,000 shares authorized; 22,788,019 and 22,069,741 shares issued at June 30, 2012 and December 31, 2011, respectively; 22,741,519 and 21,737,367 shares outstanding at June 30, 2012 and December 31, 2011, respectively 23 22 Additional paid-in capital Treasury stock, at cost, 46,500 and 332,374 shares at June 30, 2012 and December 31, 2011, respectively ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total JMP Group Inc. stockholders' equity Nonredeemable Non-controlling Interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. - 4 - Table of Contents JMP Group Inc. Consolidated Statements of Financial Condition - (Continued) (Unaudited) (Dollars in thousands, except per share data) Assets and liabilities of consolidated variable interest entities ("VIE") included in total assets and total liabilities above: June 30, 2012 December 31, 2011 Restricted cash $ $ Loans held for sale Loans collateralizing asset-backed securities issued, net of allowance for loan losses Interest receivable Deferred tax assets Other assets 22 40 Total assets of consolidated VIE $ $ Asset-backed securities issued Interest payable Deferred tax liability Other liabilities Total liabilities of consolidated VIE $ $ The asset-backed securities issued (“ABS”) by the VIE are limited recourse obligations payable solely from cash flows of the loans collateralizing them and related collection and payment accounts pledged as security. Accordingly, only the assets of the VIE can be used to settle the obligations of the VIE. See accompanying notes to consolidated financial statements. - 5 - Table of Contents JMP Group Inc. Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues Investment banking $ Brokerage Asset management fees Principal transactions Gain on sale and payoff of loans Net dividend (expense) income (9
